 In the 'Matter of APONAUG MANUFACTURING COMPANYandFEDERALLABOR UNION No. 20850, AFFILIATED WITH AMERICAN FEDERATION''OF LABORICase No. C-1882.-DecidedJune 5, 1941Jurisdiction:textile manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.111r.Warren Woods,for the Board.111r.David E. Crawley,of Kosciusko, Miss., andCameron and Willsby Mr. Lester E. Wills,of Meridian, Miss., for the respondent.Mr. Paul D. Burdine,of Kosciusko, Miss., for the Union.111r.George J. Thornton,of Kosciusko, Miss., for the Club.Miss Marcia Hertzrnark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federal LaborUnion No. 20850,1 affiliated with American Federation of Labor, hereincalled the Union, the National Labor Relations Board, herein calledthe Board, by the Regional Director for the Fifteenth Region (NewOrleans, Louisiana), issued its complaint, dated April 7, 1941, againstAponaug Manufacturing Company, Kosciusko, Mississippi, hereincalled the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Sec-tion 8 (1), (2),_and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copiesof the complaint and notices of hearing were duly served upon therespondent, the Union, and upon Kosciusko Community Service,Club, herein called the Club.1 The name of the Union erroneously appeared in the original charge and in several sub-sequent documents as Federal Textile Local No 20850,affiliated with American Federationof Labor.32 N. L. R. B., No. 72.,320 APONAUG MANUFACTURING COMPANY'321Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent discharged and thereafter refusedto reinstate 16 named persons on specified'dates because of their mem-bership in and activities on behalf of the Union; (2) that the,respond-ent discriminated against seven named 'persons by demoting themto undesirable positions, or by giving them irregular work,'or by giv-ing them less agreeable working conditions on undesirable shifts,for the reason that they became and remained members of and: activein behalf of the Union; (3) that the respondent has interfered withits employees in their choice of labor organizations by (a) use ofthreats. and offers of inducement, (b) making non-membership init, theUnion won a_ scheduled election the, respondent would shutdown its operations, (d) circulating the rumor, that unless employeesabandoned membership, in the Union and became members of theClub they would not be given regular employment; and, (4). thatthe respondent on or about August 31, 1940, and thereafter,, spon-sored, fostered, and encouraged membership in the Club, interferedwith its administration, and contributed support to it by, variousspecified acts.On April 19,,1941, the respondent filed an answer, denying thecommission of the unfair labor practices alleged in the complaint.Onthe same day the Club filed an answer in which it denied that it isa labor organization within the meaning, of the Act and denied thatthe respondent had dominated and interfered with its administrationor contributed support to it.Pursuant to notice, a hearing was held on May 5, 6, and 7, 1941,at Kosciusko, Mississippi, before .C. W. Whittemore, the Trial Exam-iner duly designated by the Chief Trial Examiner.The respondent,the Union, the Club, and the Board were represented by counsel andparticipated in the, hearing.On May 7, 1941, the respondent, the Union, the Club, and,counselfor the Board entered into a stipulation in settlement of',the case.This stipulation provides as follows :It is hereby, stipulated and agreed by and between AponaugManufacturing Company, hereinafter called the respondent,Federal Labor Union No. 20850, hereinafter called the Union,Kosciusko Community, Service Club, hereinafter called the Club,andWarren Woods, Regional Attorney, National Labor Rela-tions Board, 15th Region, that :1.Upon charges filed by the Union, the Board, by Charles H.Logan, Regional Director for the 15th Region (New Orleans,Louisiana) acting pursuant to his authority, issued a complaintand notice of hearing thereon' on April. 7th, 1941, ' against the :322DECISIONS OP, NATIONAL LABOR RELATIONS BOARDRespondent.The complaint, amended complaint, and notices ofhearing thereon, as well as `a copy of the National Labor Rela-tions Board Rules and Regulations, were duly served 'upon therespondent, the Union and the Club in accordance with the Rulesand Regulations and a hearing was held at Kosciusko, Mississippion May 5th, 6th and 7th, 1941;2.Respondent is and has been for over 20 years a corporationorganized under and existing by virtue of -the laws of the Stateof Mississippi, with its principal executive offices in the City ofJackson, 'Mississippi, engaged in the production and sale of cot-ton textile goods and, operating at Kosciusko, Mississippi, a tex-tilemill employing, approximately 425 employees.Approxi-mately 20% of all raw materials used at its Kosciusko plant arepurchased by respondent in states other'than'the state of Mis-sissippi, and approximately800,%oof its finished products are soldand delivered to points outside said State.' The annual value ofraw materials used' at Kosciusko is in excess of $100,000.00, andthe annual value of finished' products sold, by said mill is inexcess of $200,000.00.For the purpose of this stipulation, Respondent admits thatit is engaged- in interstate commerce within the meaning of theNational Labor Relations Act;3.Upon the basis of this stipulation and the pleadings filedherein, and pursuant to Section 10 (c)' of 'the National LaborRelations Act,,, it is agreed that the National Labor RelationsBoard shall enter an order in the following form :ORDER'1.Respondent shall cease and desist from :(a) In any manner interfering with, restraining or, coerc-ing its employees in the exercise of their rights to self organi-zation, to form, join or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining and other mutual aid or 'protection, as guaranteedin Section 7 of the Act ;'(b) In any manner 'domin'ating or interfering with the ad-ministration of the Kosciusko Community Service Club, orwith the administration 'of any labor :organization of its em-ployees, and from contributing support to the Kosciusko Com-munity Service Club or to any labor organization of itsemployees ;(c)Discouraging membership in' Federal'Labor Union No.20850, or any labor organization of its 'employees, by discrim- APONAUG MANUFACTURING COMPANY323inating in regard to their hire and tenure of employment orany terms or conditions of employment;2.Respondent shall take the following affirmative action,which the Board finds will effectuate the policies of the Act:(a)Offer to the employees listed in. Appendix A attachedhereto immediate and full reinstatement, to their former orsubstantially equivalent positions in respondent's Kosciusko,Mississippi, Mill, without prejudice to all rights and privilegespreviously enjoyed;(b)Make whole said employees for any losses of pay sufferedby them by reason of their discharge and/or termination ofemployment by respondent in the amounts set opposite theirnames as listed in Appendix A;(c)Withdraw all recognition from Kosciusko CommunityService Club as the representative of any of its employees forthe purpose of dealing with the respondent concerning griev-ances, labor disputes, rates of pay, wages, hours of employ-ment or other conditions of employment, and completely dis-establish said organization as such representative;(d)Post immediately in conspicuous places in its mill atKosciusko, Mississippi (it being understood that the term "con-spicuous places" means every regular department of the mill)notices stating that the respondent will cease and desist in themanner aforesaid; such notices to remain posted for a periodof sixty (60) days from the date of posting. .(e)Notify the Regional Director for the 15th 'Region, inwriting, within ten days from the date of this order what stepsrespondent has taken to comply herewith.It is further ordered that with respect to Olyne Smith,W. B. Smith and Myrtle Frazier, the complaint be, and it herebyis dismissed;It is further ordered that with respect to all the allegationscontained in paragraph 6 of the complaint herein, the com-plaint be, and it hereby is dismissed.4.It is further understood and agreed by and between all theparties hereto that all monies payable within the terms of thisstipulation shall be paid in three equal installments, thirty daysapart, except that each such payment shall be made on a regularpay day and shall be included in the pay envelope of each em-ployee, and that in no event shall the aggregate sum ofsuch payments exceed two thousand and one hundred dollars($2,100.00).5.It is further understood and agreed that in all matters arisingwithin the terms of this agreement, Mr. David E. Crawley, at-448092-42-vol. 38--22 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtorney at law, Kosciusko, Mississippi, shall have full power ofattorney to represent the Respondent in all negotiations or dis-cussions arising hereunder, subject to the final decision of thePresident of the Respondent Company.6.It is further understood and agreed that all matters raisedby Paragraph 6 of the complaint herein shall be settled and ad-justed in the manner set forth in a separate agreement reached bythe parties.-7.It is further understood and agreed that all employeesnamed in Appendix A hereto shall be reinstated to the positionand shifts set opposite their names, to be given regular employmentto the same extent and on the same basis as other regular em-ployees on the same shift and in the same or similar positions.8.It is further understood and agreed that this stipulationembodies all agreements in settlement of the above-captionedcase which exist between the parties, except as indicated in para-graph 6 hereof.9.This stipulation is expressly subject to and conditional uponthe approval of the National Labor Relations Board, and thestipulation and the order to be made by the Labor Board pursu-ant thereto will not be made the basis of any application for acourt order.On May 23, 1941, the Board issued its order approving the abovestipulation, making it a part of the record in the case, and transferringthe proceeding to the Board for the purpose of entry of a Decisionand Order by the Board pursuant to the provisions of the stipulation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAponaug Manufacturing Company, a Mississippi corporation -withits principal office in Jackson, Mississippi, is engaged in the productionand sale of cotton textile goods.It operates at Kosciusko, Mississippi,a textile mill employing approximately 425 persons.The respondentuses annually at Kosciusko raw materials worth in excess of $100,000.Approximately 20 per cent of such raw materials are purchased out-side the State of Mississippi.The value of finished products soldannually by the Kosciusko mill is in excess of $200,000.Approxi-mately 80 per cent of such products are sold and delivered to pointsoutside the State of Mississippi.For the purposes of this proceeding, the respondent admits thatit is engaged in interstate commerce within the meaning of the Act. APONAUG MANUFACTURING COMPANY325We find that the above-described operationsconstitutea continuousflow of trade, traffic, and commerceamong the several States..ORDER_Upon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Aponaug Manufacturing Company, Kosciusko.Mississippi, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any manner interfering with, restraining or coercing itsemployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining and other mutual aid or pro-tection, as guaranteed in Section 7 of the Act;(b) In any manner dominating or interfering with the administra-tion of the Kosciusko Community Service Club, or with the administra-tion of any labor organization of its employees, and from contributingsupport to the Kosciusko -Community Service Club or to any labororganization of its employees;(c)Discouraging membership in Federal Labor Union No. 20850,or any labor organization of its employees, by discriminating in regardto their hire and tenure of employment or any terms or conditions ofemployment.2.Respondent shall take the following affirmative action, whichthe Board finds will effectuate the policies of the Act :(a)Offer to the employees listed in Appendix A attached heretoimmediate and full reinstatement, to their former or substantiallyequivalent positions in respondent's Kosciusko, Mississippi, mill, with-out prejudice to all rights and privileges previously enjoyed;(b)Make whole said employees for any losses of pay sufferedby them by reason of their discharge and/or termination of employ-ment by respondent in the amounts set opposite their names aslisted in Appendix A;(c)Withdraw all recognition from Kosciusko Community ServiceClub as the representative of any of its employees for the purposeof dealing with the respondent concerning grievances, labor disputes,rates of pay, wages, hours of employment or other conditions ofemployment, and completely disestablish said organization as suchrepresentative;(d)Post immediately in conspicuous places in its mill at Kos-ciusko,Mississippi (it being understood that the term "conspicuousplaces" means every regular department of the mill) notices stating 326DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the respondent will cease and desist in the manneraforesaid;such notices to remain posted for a period of sixty (60) days fromthe date of posting;(e)Notify the Regional Director for the Fifteenth Region, inwriting, within ten days from the date of this order what stepsrespondent has taken to comply herewith.IT IS FURTHER ORDEREDthat with respect to Olyne Smith, W. B.Smith and Myrtle Frazier, the complaint be, and it hereby isdismissed.IT ISFURTHER ORDEREDthat with respect to all the allegations con-tained in paragraph 6 of the complaint herein, the complaint be,and it hereby is dismissed.APPENDIX ANameJobShiftAmount tobe paidNeda Adams ---------------------Battery filler ---_---------------------First------------$145.00Estelle Burdine-------------------Spinner-------------------------------Second----------145.00Carrie Clark -----------------------(Job offered; not accepted) ------------------------------175.00Clayton Clark--------------------(Job offered; not accepted) -------------------------------200.00Jessie Counts----------Loom fixer, check fixer ----------------Second __--------100.00Lucille Davidson -----------------Spinner------------------------------ -Second-_--------160.00Mildred Graves-------------------Smash hand ---------------------------First------------145.00M. C. Murin ---------------------Carpenter------------ --------------------- --------------145.00Robert Meggs--------------------Doffer---------------------------------Second------_ --80.00Walter Pitts----------------------Card hand-----------------------------Second-------_--140.00J. B. Pylate ----------------------Yard hand-----------------------------------145.00Wilson Frazier_Sweeper-------------------------------Second--__---__-145.00Clarence Quick ----------- -------Rovinghauler-------------------------Third----_-_----100.00W. E. Thweatt------(Job offered; not accepted)------------------275.00Total---------------------------------------------------------------------------------2,100.00It is understood that although reinstatement will be offeredCarrie Clark and Clayton Clark and W. E. Thweatt that none ofsaid employees will accept such offer of reinstatement.